Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Approval for the Examiner's amendment was given in a telephone interview with Ms. Tin Tin Liu
on 2/16/22.

Claim 1 lines 3, 6, 9 and 18-20 the recitations “characterized by”, ‘’the other end”, “the second
axis”, “whereby” and “the external force” have been changed to – comprising --, -- another end --,
-- a second axis --, - wherein -- and –an external force --;
Claim 3 line 3 the word “one” has been changed to -- two --;
Claim 5 lines 3-5 the words “one end”, “the other end” and “he flexible” have been changed
to – the one end --, -- another end -- and -- the flexible --;
Claim 7 line 3 the words “an external force” have been changed to – the external force --.

Note:   A supplemental Notice of Allowance is needed to correct a typographical error, particularly “Claim 1 lines 3, 6, 9 and 18-10”  to  -- Claim 1 lines 3, 6, 9 and 18-20 --.


Reason of Allowance
No statement setting forth the reasons for allowance is deemed necessary because the
reasons for allowance are made evident by the record as a whole. See 37 CFR 1.104(e) and MPEP
1302.14.


submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Anthony H. Winner whose telephone number is (571) 272-6654. If attempts to reach the
examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh, can be reached at
(571) 270-7778. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273-8300.
lnformation regarding the status of an application may be obtained from the Patent Application
Information-Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair-
direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611